IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARVIN MCMILLION, §
{5 No. 394, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware
STATE OF DELAWARE, § Cr. ID 9312012871
§
Plaintiff Below- §
Appellee. §

Submitted: November 4, 2015
Decided: December 22, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
MB

This 22"“ day of December 2015, upon consideration of the
appellant’s opening brief, the State’s motion to afﬁrm, and the record on
appeal, the Court concludes that the judgment of the Superior Court dated
July 2, 2015, which denied the appellant’s ﬁfth motion for postconviction
relief, should be afﬁrmed. The Superior Court did not err in concluding that
the factual premise of the appellant’s motion was incorrect and that the
appellant’s motion failed to present new evidence of his innocence. The
appellant’s untimely and repetitive postconviction motion thus failed to
satisfy the requirements of Superior Court Criminal Rule 61(d)(2) in order to

overcome the procedural bars of Rule 61(i).

NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.